96 So. 2d 178 (1957)
Paul M. BEDDOW
v.
STATE.
6 Div. 136.
Supreme Court of Alabama.
April 25, 1957.
Rehearing Denied June 27, 1957.
J. Edmund Odum, Birmingham, for petitioner.
John Patterson, Atty. Gen., and Edmon L. Rinehart, Asst. Atty. Gen., opposed.
SIMPSON, Justice.
Petition of Paul M. Beddow for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in Beddow v. State, 96 So. 2d 175.
Writ denied.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.